Citation Nr: 1236478	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION


The Veteran served on active duty from February 1974 to July 1977. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection for an "eye condition (claimed as dry pockets in eyes)."

The issues of entitlement to service connection for diabetes, and thinning of the bone, both claimed as secondary to service-connected sarcoidosis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for a bilateral eye disability.  He has testified that he was recently found to have retinal holes in his eyes, and he asserts that they are related to his service-connected sarcoidosis.  See 38 C.F.R. § 3.310 (2011).  

In January 2010, the Veteran was afforded a VA examination.  The diagnoses were history of sarcoidosis, no ocular findings seen on exam today, and blepharitis/dry eye syndrome bilaterally, without any corneal scarring or chronic changes seen on exam today that would point to these findings secondary to sarcoidosis.  The examiner stated, "It would  be very, very unusual to have these changes without any type of granulomatous changes or much more chronic corneal scarring or much more severe changes if the dry eye syndrome was secondary to sarcoidosis."

The claims file includes a VA progress note, dated in April 2011, which shows that the Veteran's right eye (OD) was found to have a small atrophic retinal hole, and a large atrophic retinal hole.  In addition, his left eye (OS) was found to have a small atrophic retinal hole.  The examiner stated that he had discussed laser retinopathy OD (right eye) to seal the retinal breaks and to prophylax against RD (retinal detachment).  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

In this case, the January 2010 VA examiner indicated that no ocular findings were seen on examination, and that the Veteran did not have sufficiently severe eye symptoms or pathology to warrant the conclusion that he had an eye disability due to his service-connected sarcoidosis.  However, subsequent to this examination, in April 2011, the Veteran was shown to have developed bilateral retinal holes for which corrective surgery was recommended.  The record therefore indicates that there has been a worsening of the Veteran's eye condition since his January 2010 VA examination, and that there is a possibility these changes may be due to his service-connected sarcoidosis.  Therefore, on remand, the Veteran should be scheduled for another eye examination, to include obtaining an etiological opinion.  Barr.  

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for eye symptoms after April 2011 (i.e., after the most recent medical reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records.

2.  The Veteran should be scheduled for an eye examination, in order to ascertain the nature and etiology of any eye disorder.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

a)  The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed eye disorder was caused by, or aggravated by, the Veteran's service-connected sarcoidosis. 

b)  If the examiner finds that the Veteran has an eye disorder that has been aggravated by service-connected sarcoidosis, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  

c)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

d) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a detailed rationale for his/her opinion.

3.  Readjudicate the issue on appeal.  If any part of the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



